Per Curiam.
We agree with the learned official referee that the affirmative defense set up in the answer was not made out. With deference to his opinion; however, we feel compelled to hold that the evidence clearly and convincingly proves the making of a definite offer by plaintiff and its acceptance in writing by the defendants Augustus T. Coleman, George Elleston Coleman and George L. Coleman. As to those defendants we know of no reason why specific performance should not be decreed. We find no evidence of a contract by Mary Landsittal Coleman. As to her the complaint should be dismissed. All concur. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ. Judgment as to the defendant Mary L. Coleman affirmed, without costs of this appeal to any party. Judgment, except as to the defendant Mary L. Coleman, reversed on the law and facts, with costs, and judgment of specific performance granted as' to the defendants other than Mary L. Coleman, with costs. Finding of fact No. 2 disapproved and reversed, new findings made, and conclusion of law disapproved and new conclusions made.